The judgment of the City Court was affirmed.
As to the 1st exception in error — It is obviated by the writ’s not being served until the 25th of February when the time of service for February court had expired.
As to the 2d ■ — ■ The action was well in court, and if there was not a quorum of judges present to try it, it would have been continued of course.
As to the 3d — The court said if this was the first case of the kind that had come up, they should be of opinion that an *224appeal ought to be granted; but the precedents are the other way; and upon the ground of precedents the court determined that there was nothing erroneous.
The judgment was afterwards reversed in the Supreme Court of Errors, for the following reasons, viz.